—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered July 11, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal the defendant contends that he should have been permitted to withdraw his plea because he was not advised that his plea could result in his deportation to Jamaica, and because he had ineffective assistance of counsel for not advising him of that possible consequence. The defendant did not move to withdraw his plea on these grounds, and, thus, his present claim is not preserved for appellate review (see, CPL 470.05 [2]; People v Mackey, 77 NY2d 846; People v Pellegrino, 60 NY2d 636). In any event, the defendant’s appellate claim is without merit (see, People v Ford, 86 NY2d 397).
There is no merit to the defendant’s further contention that the court erred in imposing $40 in restitution to reimburse the police for the funds used to purchase the drugs (see, Penal Law § 60.27 [9]). Additionally, the court was not required to conduct a hearing to determine the amount of restitution (see, People v Lugo, 191 AD2d 648).
The defendant’s remaining contentions are unpreserved for *396appellate review (see, CPL 470.05 [2]; People v Mackey, 77 NY2d 846, supra; People v Pellegrino, 60 NY2d 636, supra). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.